Citation Nr: 0101478	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $3,000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This appeal arises from an August 1996 
decision of the Committee on Waivers and Compromises 
(Committee) of the Buffalo, New York Regional Office (RO).

The Board notes that in February 1998, the veteran withdrew 
his request for a hearing before the Board at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In September 1994, the RO awarded the veteran nonservice-
connected disability pension benefits.  The award was 
effective in December 1993.

3.  In September 1995, the veteran's representative reported 
to the RO that the veteran had been awarded Social Security 
disability benefits in a July 1995 decision.  A copy of that 
decision, which found the veteran to be disabled as of March 
15, 1993, was attached.

4.  In March 1996, the veteran's representative again 
notified the RO that the veteran had been awarded Social 
Security disability benefits.  It was noted that the veteran 
had received his first benefit check in September 1995.

5.  The veteran was notified in March 1996 that his VA 
disability pension benefits were terminated effective October 
1, 1995, based upon a determination that his countable income 
exceeded the maximum allowable rate.  This action created an 
overpayment of $3,399.  The effective date of the termination 
was later changed to September 1, 1995, increasing the amount 
of the overpayment to $4,068.

6.  In May 1996, the veteran remitted a payment of $3,000, 
which was applied to the total amount of the overpayment.  
Later that same month, he requested waiver of recovery of the 
overpayment.

7.  In an August 1996 decision, the Committee granted waiver 
of recovery of the remaining balance of the overpayment in 
the amount of $1,068, on the basis that recovery would be 
against equity and good conscience.

8.  No fraud, misrepresentation, or bad faith on the part of 
the veteran has been evidenced.

9.  VA was at fault in the creation of the overpayment of 
disability pension benefits.  VA had significant information 
associated with the record in September 1995 demonstrating 
that the veteran had been awarded Social Security disability 
benefits in July 1995; however, VA failed to act on this 
information in a timely manner.

10.  Recovery of the overpayment of disability pension 
benefits would create an undue financial hardship.


CONCLUSION OF LAW

The overpayment of disability pension benefits in the amount 
of $3,000 was not due to the veteran's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(a),1.967(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that in September 1994, the veteran was 
awarded nonservice-connected disability benefits, effective 
in December 1993.

In September 1995, the veteran's representative reported to 
the RO that the veteran had been awarded Social Security 
disability benefits.  A copy of the July 1995 decision, which 
found the veteran to be disabled as of March 15, 1993, was 
attached.

By letter dated in March 1996, the veteran's representative 
again notified the RO that the veteran had been awarded 
Social Security disability benefits.  The representative 
stated that the veteran's "first check was received in 
September, 1995 in the amount of $791.00" and indicated that 
a copy of the award letter would be sent to VA.  Later that 
same month, the RO received a letter from the Social Security 
Administration, which indicated that the veteran had received 
a retroactive payment of disability benefits in the amount of 
$12,813.75

By letter dated in March 1996, the veteran was notified that 
his disability pension benefits were terminated effective 
October 1, 1995.  This action created an overpayment in the 
amount of $3,399.  

A May 1996 Financial Status Report (FSR) completed by the 
veteran indicates monthly income of $791 from Social 
Security.  The veteran also reported monthly expenses of 
$1,106, including: $200 for food; $225 for utilities and 
heat; $279 for lot fees; $122 for prescriptions; $30 for 
telephone; $20 for Medicare pay back; $80 for gas; and $150 
for car insurance.  He reported assets of $350 in cash, a 
1975 Chevrolet Malibu valued at $500 and a mobile home valued 
at $17,500.  He reported no debts.

In May 1996, the veteran remitted a payment in the amount of 
$3,000, which was applied to the total amount of the 
overpayment.  Later that same month, the veteran requested 
waiver of recovery of the overpayment at issue.

A May 1996 report of contact notes that the veteran reported 
receiving the retroactive payment of disability benefits of 
$12,813.75 in August 1995.  Based on this information, the RO 
changed the effective date of the termination of disability 
pension benefits to September 1, 1995.  The amount of the 
overpayment at issue was thereby increased to $4,068.

In an August 1996 decision, the Committee granted waiver of 
recovery of the remaining balance of the overpayment in the 
amount of $1,068, on the basis that recovery would be against 
equity and good conscience.  The Committee found VA to be at 
fault in the creation of the overpayment, as the veteran had 
provided "fairly prompt notice" of his Social Security 
award.  The Committee also found that continued collection of 
the debt would cause undue financial hardship.

In November 1996, the veteran filed a notice of disagreement.  
It was stated, in part, that the veteran "should be entitled 
to [waiver of] the full amount since he did in good faith 
repay $3,000.00."  It was further stated that the veteran 
was "under financial hardship and thus should be reimbursed 
for this amount paid."

Analysis

The veteran seeks a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $3,000.  In reviewing the record, it appears that 
the RO has not considered the request for the waiver of 
$3,000.  The committee decision and the statement of the case 
speak in terms of a partial waiver being allowed in the 
amount equal to that which the veteran had not repaid, but 
does not address whether the $3,000 repaid by the veteran is 
also subject to waiver.  The regulations are clear providing 
that any portion of an indebtedness resulting from 
participation in benefits programs administered by VA which 
has been recovered by the U.S. Government from the debtor may 
be considered for waiver, provided the debtor requests waiver 
in accordance with the time limits of § 1.963(b).  If 
collection of an indebtedness is waived as to the debtor, 
such portions of the indebtedness previously collected by VA 
will be refunded.  38 C.F.R. § 1.967(a).  Accordingly, while 
the veteran may have repaid $3,000 of the total indebtedness, 
he is still entitled to have that $3,000 considered for 
waiver.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board concludes that the 
facts in this case do not show the presence of any of the 
preceding factors.  As a result, the Board's decision on 
appeal will be limited to the determination of whether or not 
waiver of recovery of disability pension benefits is 
warranted on the basis of equity and good conscience.

Under 38 C.F.R. § 1.965, the standard of "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.  38 C.F.R. § 
1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that VA 
was at fault in the creation of the debt at issue.  The 
record shows that the veteran reported he had been awarded 
Social Security disability benefits in September 1995 and 
again in March 1996.  A copy of the Social Security 
Administration's July 1995 decision was provided to the RO.  
VA had significant information associated with the record in 
September 1995 demonstrating that the veteran had been 
awarded Social Security disability benefits in July 1995; 
however, VA failed to act on this information until March 
1996.  VA failed to act on this information in a timely 
manner; therefore, VA was at fault in the creation of the 
debt at issue.

With regard to whether the recovery of the overpayment would 
cause the veteran undue financial hardship, it is pointed out 
that a finding of financial hardship is justified if the 
collection of the indebtedness would deprive the appellant of 
food, clothing, shelter, or other basic necessities.  The 
evidence demonstrates that while waiver of the indebtedness 
would result in an unjust enrichment to the veteran, recovery 
of the overpayment may result in undue hardship, in that it 
would deprive him of basic necessities.  The Board recognizes 
that the veteran's income is outweighed by expenses (as noted 
in a May 1996 FSR).  The circumstances in this case indicate 
a need for reasonableness and moderation in the exercise of 
the Government's right to collect the debt charged to the 
veteran.  As such, the Board finds that collection of the 
debt would cause the veteran undue financial hardship, as 
that term is defined.

Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $3,000 is in 
order.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $3,000 is 
granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

